SCHALL, Circuit Judge.

ORDER

The appellees move to lift the stays and to dismiss the Secretary of Veterans Affairs’ appeals in the above captioned cases. The Secretary opposes and moves to stay proceedings in these cases pending this court’s resolution of Pelea v. Principi 03-7184.* The appellee replies in 03-7080 and the appellees oppose the motions to stay pending resolution of Pelea. The Secretary replies. The court considers whether the Court of Appeals for Veterans Claims’ decisions in Cosme-Garcia v. Principi, 01-914 (December 10, 2002) and Rinon v. Principi, 02-271 (June 17, 2003) should be vacated and the cases remanded for further proceedings consistent with this court’s decision in Conway v. Principi, 353 F.3d 1369 (Fed.Cir.2004).
We note that on April 23, 2004, the court vacated the Court of Appeals for Veterans Claims’ decision in Pelea and remanded the case for further proceedings consistent with this court’s decision in Conway.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The appellees’ motions to lift the stay are granted.
(2) The appellees’ motions to dismiss, are denied.
(3) The Secretary’s motions to stay pending resolution of Pelea are moot.
(4) The Court of Appeals for Veterans Claims’ decisions are vacated and the cases are remanded.

 Before filing the motions to stay pending Pelea, the Secretary sought continuances of the stays, some of which the appellees opposed. The motions to continue the stays are granted.